DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REMARKS
The present office action is based upon the Applicant’s claims filed on 02/10/2021. Claims 1-3, 5-8, 10, 12-15, 17 and 18 amended, Claims 1-20 are pending in current application.
Claim rejections under 35 U.S.C. 112(b) have been withdrawn in view of amendments.

ALLOWABLE SUBJECT MATTER
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, the closest prior arts, Nima Takeshi (JP2009226488) and McKIMPSON et al. (US 2017/0082188) fails to suggest, disclose or teach individually or in combination to render obvious limitations in combination of Claim 1. Other prior arts of record do not suggest, disclose or teach neither singly nor in combination the claimed limitations of independent Claim 1 as a whole.
Therefore, Claim 1 is considered novel and non-obvious and is therefore allowed. Claims 2-4 depend upon independent claim 1; therefore, these claims are also allowed by virtue of dependencies.

Regarding Claim 5, the closest prior arts, Nima Takeshi (JP2009226488) and McKIMPSON et al. (US 2017/0082188) fails to suggest, disclose or teach individually or in combination to render obvious limitations in combination of Claim 5. Other prior arts of record do not suggest, disclose or teach neither singly nor in combination the claimed limitations of independent Claim 5 as a whole.
Therefore, Claim 5 is considered novel and non-obvious and is therefore allowed. Claim 6 depends upon independent claim 5; therefore, this claim is also allowed by virtue of dependencies.

Regarding Claim 7, the closest prior arts, Nima Takeshi (JP2009226488) and McKIMPSON et al. (US 2017/0082188) fails to suggest, disclose or teach individually or in combination to render obvious limitations in combination of Claim 7. Other prior arts of record do not suggest, disclose or teach neither singly nor in combination the claimed limitations of independent Claim 7 as a whole.
Therefore, Claim 7 is considered novel and non-obvious and is therefore allowed. Claims 8-11 and 17-20 depend upon independent claim 7; therefore, these claims are also allowed by virtue of dependencies.

Regarding Claim 12, the closest prior arts, Nima Takeshi (JP2009226488) and McKIMPSON et al. (US 2017/0082188) fails to suggest, disclose or teach individually or in combination to render obvious limitations in combination of Claim 12. Other prior arts 
Therefore, Claim 12 is considered novel and non-obvious and is therefore allowed. Claims 13-16 depend upon independent claim 12; therefore, these claims are also allowed by virtue of dependencies.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to B M M HANNAN whose telephone number is (571)270-0237.  The examiner can normally be reached on MONDAY-FRIDAY at 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi H. Tran can be reached on 571-272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/B M M HANNAN/Examiner, Art Unit 3664